United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, COLUMBIA
PROCESSING & DISTRIBUTION CENTER,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1622
Issued: September 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 21, 2015 appellant, through counsel, filed a timely appeal of a January 30, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from the last merit decision, dated June 19, 2014, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 28, 2014 appellant, then a 63-year-old maintenance mechanic, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a concussion, subdural hematoma, three rib
fractures, pulmonary contusion, as well as multiple head and body traumas and abrasions on the
right side due to a work-related accident on April 1, 2014 at 12:35 p.m.. He noted, “No one saw
the accident. Spouse was also told … may have been going in and another person was coming
out of the door of the building and may have lost hold of the door handle.” On the reverse side
of the claim form, appellant’s supervisor noted that appellant’s blood sugar level was high when
it was checked.
In a letter dated May 16, 2014, OWCP requested additional factual and medical evidence
in support of appellant’s claim for traumatic injury. It asked that he provide evidence that he
actually experienced the incident, in a narrative form, as well as supporting medical
documentation. OWCP allowed 30 days for a response.
Appellant’s supervisor, Robert H. Williams, III, completed a statement dated
April 1, 2014. He reported that, on that date, he was requested to accompany appellant to the
hospital. Appellant informed medical personnel that the middle of his back hurt. He was
otherwise incoherent and unable to describe the events that led to his injury. Appellant wore a
pulse oximeter on his belt. Appellant’s wife came to the hospital and noted that she spoke with
appellant around noon. Mr. Williams noted, “She said he sounded strange on the phone and she
asked him if he had checked his blood sugar level. He replied no, so she said she told him he
needed to check it.” The emergency technicians checked appellant’s blood sugar in the
ambulance and told the nurses that it was high. Mr. Williams then reported a conversation
between appellant and his wife regarding the events of the day. He claimed that appellant
recalled passing out and falling over a railing. Mr. Williams asserted that the railing at that
location at the employing establishment was over four feet high.
The employing establishment controverted appellant’s claim on May 12, 2015. It
claimed that appellant lost consciousness due to a nonemployment-related medical condition,
i.e., diabetes. The employing establishment noted that appellant was sitting outside on a break
smoking a smokeless cigarette when he lost consciousness and fell. Appellant was wearing a
pulse oximeter. It noted that Mr. Williams had overheard appellant state that he passed out and
fell over a railing.
By decision dated June 19, 2014, OWCP denied appellant’s traumatic injury claim. It
found that appellant only provided a very brief statement on his Form CA-1 indicating that he
“may have been coming through a door or an incident with a door.” OWCP concluded that
appellant had failed to provide a description of how the injury occurred and failed to provide any
factual evidence of the injury. It further noted that appellant failed to provide any medical
evidence in support of his claim.

2

Counsel requested reconsideration in a letter dated December 30, 2014. He submitted
medical evidence in support of this request. On April 1, 2014 appellant received treatment from
the Lexington Medical Center and Dr. Nicholas A. Limperos, a Board-certified surgeon. His
history of the injury was listed as a fall from four feet landing on concrete. Dr. Limperos noted
that appellant had reported landing on his buttocks, but he found that inconsistent with
appellant’s injuries. Appellant denied loss of consciousness and noted that his fall was not
witnessed. Dr. Limperos diagnosed subdural hematoma, rib fractures, pulmonary contusion,
pneumothorax, and diabetes mellitus.
On April 24, 2014 appellant was admitted to the HealthSouth Rehabilitation Hospital for
a traumatic brain injury. Dr. Curtis Bair, an internist, reported that appellant had fallen from a
height of six feet at work landing directly on his head on a concrete floor. He diagnosed
traumatic brain injury and diabetes mellitus. Dr. Bair noted that appellant’s wife had reported
that appellant was a “brittle diabetic.”
Dr. W. Daniel Westerkam, a Board-certified physiatrist, evaluated appellant on
April 25, 2014 and discharged him on May 16, 2014. Dr. Westerkam noted that appellant had
fallen off a six foot ladder, landing on his head and ribs. He diagnosed traumatic brain injury
and multiple rib fractures. Dr. Westerkam further noted that appellant’s diabetes was extremely
difficult to control during his hospitalization. He noted that appellant’s blood sugars had
fluctuated for years.
By decision dated January 30, 2015, OWCP declined to reopen appellant’s claim for
consideration of the merits. It noted that appellant’s claim had been denied because he had failed
to submit the necessary factual evidence to establish the incident. OWCP found that the medical
evidence submitted in support of appellant’s request for reconsideration was not relevant and had
no bearing on the factual issue for which appellant’s claim was denied.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b)(3) of the Code of Federal Regulations provide that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a relevant legal argument not previously considered by
OWCP; or includes relevant and pertinent new evidence not previously considered by OWCP.4
Section 10.608 of OWCP’s regulations provide that when a request for reconsideration is timely,
but does meet at least one of these three requirements, OWCP will deny the application for
review without reopening the case for a review on the merits.5 Section 10.607(a) of OWCP’s
regulations provide that to be considered timely an application for reconsideration must be

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608.

3

received by OWCP within one year of the date of OWCP’s merit decision for which review is
sought.6
It is well established that the requirement for reopening a claim for further merit review
before OWCP does not require a claimant to submit all evidence necessary to discharge his
burden of proof. Rather, the requirement for reopening a case specifies only that the evidence be
relevant, pertinent and not previously considered by OWCP. The presentation of such new
evidence creates the necessity for review of the full case record in order to properly determine
whether the newly submitted evidence warrants modification of an earlier decision.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
By decision dated June 19, 2014, OWCP denied appellant’s traumatic injury claim
because he had not submitted sufficient factual and medical evidence to establish an employment
injury. It found that the record did not support that the incident occurred as alleged and that
there was no medical evidence of record supporting a condition resulting from the alleged
incident. As previously noted, the Board does not have jurisdiction over the merits of this claim
and the sole issue on appeal is whether OWCP properly denied appellant’s reconsideration
request.
Counsel submitted a timely request for reconsideration of the June 19, 2014 merit
decision received by OWCP on December 30, 2014. He did not argue that OWCP erroneously
interpreted a specific point of law, nor did he advance a relevant legal argument not previously
considered. In support of the request for reconsideration, counsel submitted medical records
including reports from Drs. Limperos, Bair, and Westerkam.
The Board finds that these medical reports, while new, are not relevant or pertinent to the
underlying factual issue of whether the employment incident occurred as alleged. As the
underlying issue in the June 19, 2014 decision was factual in nature, the submission of medical
evidence is not relevant to the issue for which OWCP denied appellant’s claim.8 Furthermore,
while the physicians provided varying histories of appellant’s injuries in the reports, these
histories are not based on personal knowledge. As appellant has not provided relevant and
pertinent new evidence not previously considered, OWCP properly declined to reopen his claim
for consideration of the merits under 20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations¸ Chapter 2.1602.4
(October 2011).
7

F.D. (S.D.), 58 ECAB 413 (2007).

8

See Bonnie A. Contreras, 57 ECAB 364 (2006) (where a claimant did not establish an employment incident
alleged to have caused an injury, it was not necessary to consider any medical evidence).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

